                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



LEROY RANDALL,

                           Plaintiff,

            v.                                  CASE NO. 18-3245-SAC

CITY OF HUTCHINSON, KANSAS, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff, a prisoner in state custody, proceeds pro se and in forma

pauperis.

                             Background

     Plaintiff was convicted of aggravated robbery and two counts each

of aggravated kidnapping and aggravated assault arising from the 2015

robbery of a Dollar General store in Hutchinson, Kansas. His direct

appeal is pending.

     On June 7, 2019, the Court entered a Notice and Order to Show
Cause (NOSC) directing plaintiff to show why this matter should not

be dismissed. The NOSC identified several bases for dismissal: first,

plaintiff’s request for release from confinement must be presented

in habeas corpus after he exhausts available state court remedies.

Next, his claim for monetary damages for actions taken during the

investigation and prosecution of the criminal cases against him is

premature under Heck v Humphrey, 512 U.S. 477 (1994). Third, the
defendant state court judges are subject to dismissal under the

doctrine of judicial immunity, and the defendant prosecutor is subject

to dismissal under the doctrine of prosecutorial immunity. Fourth,
the defendant private attorneys are not state actors subject to suit

under § 1983. Finally, the Court found the plaintiff’s remaining

claims were subject to dismissal because they failed to state a claim

for relief or were legally frivolous.

     In response, plaintiff filed an amended complaint. The Court has

conducted a review of that pleading under 28 U.S.C. § 1915A(a). Under

that provision, a court must review and dismiss a complaint or any

portion of it that presents claims that are frivolous, malicious,

fails to state a claim for relief, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

                      Nature of the Complaint

     The amended complaint seeks relief from Sgt. Garrett Leslie, Det.

Bryan Rodriguez, Lt. Marty Robertson, and Det. (fnu) Schoenoff of the

Hutchinson Police Department; Verizon Wireless Company (Verizon);

Dollar General Store employees Michael Behm and Jodi Welch; and

unknown insurance companies for Verizon, the City of Hutchinson,

Kansas, and Dollar General Store.

     The amended complaint presents three claims grounds for relief:
First, plaintiff claims that defendant Leslie wrongfully sought to

have the mobile telephone numbers of the two Dollar General employees

“pinged” by Verizon. Plaintiff appears to allege that this violated

federal law. Doc. 1, p. 5 (“No employee at the Dollar General Store

was injured, hurt, or kidnapped; which constitutes elements to

establish a viable reason to pursue (EMERGENCY SITUATION) disclosures

from tele-communications carriers.”).

     Second, plaintiff alleges a “conspiracy against rights” in which
he asserts that a search warrant issued in the criminal case bears

a forged signature of a state magistrate judge.
     Third, he claims that the alleged wire fraud and allegedly forged

signature resulted in “false arrest, unlawful arrest, illegal

detention, illegal search and seizure”.

     As relief, he seeks conversion of this action to a petition for

habeas corpus under 28 U.S.C. § 2254, reversal of his state conviction,

and monetary damages.

                              Discussion

     The amended complaint suffers from several defects. First, to

the extent plaintiff seeks habeas corpus relief from his state

conviction, his request is premature. He first must exhaust his claims

by presenting them to the state courts before he may commence an action

for federal habeas corpus. See Montez v. McKinna, 208 F.3d 862, 866

(10th Cir. 2000)(prisoner seeking habeas corpus relief must exhaust

state court remedies) and 28 U.S.C. § 2254(b)(1)(A)(requiring

exhaustion of state court remedies). As stated, petitioner’s direct

appeal is pending; therefore, he has not yet exhausted state court

remedies.

     Next, to the extent that plaintiff presents claims that would,
if determined in his favor, imply that the conviction or sentence is

invalid, the claims are premature under Heck v. Humphrey, 512 U.S.

477 (1994). In Heck, the U.S. Supreme Court held that “in order to

recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness

would render a conviction or sentence invalid,” a plaintiff proceeding

under § 1983 first must show that the conviction has been invalidated

in some way. Id. at 486. Plaintiff’s direct appeal is pending, and
his claims concerning the investigation of the robbery and the

discovery of evidence used against him are not ripe until he obtains
relief from his conviction.

     Third, the Court rejects as legally frivolous plaintiff’s claim

that the signature of the magistrate judge on the search warrant in

his criminal case was forged. Plaintiff relies on a report issued by

a forensic document examiner who reached the following conclusion:

     Based on the documents submitted and upon thorough analysis
     of these documents, and from an application of accepted
     forensic document examination tools, principles,
     techniques and standards, the evidence supports my opinion
     to a reasonable degree of scientific certainty that the
     Questioned Document labeled ‘Q1’ [search warrant] is a
     genuine signature but the possibility exists that the
     signature of Trish Rose that appears on the Questioned
     Document Q2 is not genuine.

(Doc. 9, Attach. 1, p. 10.) This is insufficient to present a plausible

claim for relief.

     Fourth, plaintiff’s claim against the Dollar General Store and

its employees fails. The only proper defendants in an action under

§ 1983 are state actors. Gallagher v. Neil Young Freedom Concert, 49

F.3d 1442, 1447 (10th Cir. 1995). In any case, plaintiff’s claim that

these defendants are subject to liability for failing to prevent the

robbery he committed due to their failure to conduct a walk through

of the store at closing and for failing to look at a camera monitor

before opening locked doors is legally frivolous.


     Plaintiff also moves for the appointment of counsel (Doc. 3).

There is no constitutional right to the appointment of counsel in a

civil matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre
v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion
of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).

     In deciding whether to appoint counsel, the Court should consider

“the merits of the prisoner’s claims, the nature and complexity of

the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Rucks, 57 F.3d at 979.

Because the Court determines that plaintiff’s claims are subject to

dismissal, his request to appoint counsel will be denied.


                              Conclusion

     For the reasons set forth, the Court will dismiss this matter.

Plaintiff’s claims barred by Heck v. Humphrey are dismissed without

prejudice to refiling if plaintiff obtains relief from his conviction.

The remaining claims are dismissed with prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed.

      IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel

(Doc. 3) and motion for discovery (Doc. 5) are denied.

     IT IS FURTHER ORDERED plaintiff’s motion to amend the complaint

(Doc. 8) is granted.
IT IS SO ORDERED.

DATED:   This 4th day of September, 2019, at Topeka, Kansas.




                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
